NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUL 1 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ERICK FRANKLIN BAUTISTA-LOPEZ,                    No. 12-70003

              Petitioner,                          Agency No. A095-757-692

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Erick Franklin Bautista-Lopez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, and for substantial evidence the agency’s factual findings,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition

for review.

      The record does not compel the conclusion that Bautista-Lopez established

changed or extraordinary circumstances to excuse the untimely filing of his asylum

application. See 8 C.F.R. §§ 1208.4(a)(4), (5); see also Ramadan v. Gonzales,

479 F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Thus, we deny the petition as

to Bautista-Lopez’s asylum claim.

      Substantial evidence also supports the agency’s finding that Bautista-Lopez

failed to establish the government of El Salvador was unwilling or unable to

control the gangs. See Truong v. Holder, 613 F.3d 938, 941-942 (9th Cir. 2010)

(per curiam). Thus, Bautista-Lopez’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Bautista-Lopez failed to establish it is more likely than not that he would

be tortured by or with the consent or acquiescence of the government if returned to

El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                  12-70003